Name: Commission Regulation (EEC) No 3727/86 of 5 December 1986 revoking Regulation (EEC) No 3583/86 concerning the stopping of fishing for cod by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/16 Official Journal of the European Communities 6 . 12. 86 COMMISSION REGULATION (EEC) No 3727/86 of 5 December 1986 revoking Regulation (EEC) No 3583/86 concerning the stopping of fishing for cod by vessels flying the flag of the United Kingdom VII a, VIII, IX, X ; Cecaf 34.1.1 (EC zone) by vessels flying the flag of the United Kingdom or registered in the United Kingdom should therefore be permitted ; whereas consequently it is necessary to revoke Commission Regu ­ lation (EEC) No 3583/86 ; HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as last amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 3583/86 (3) stopped fishing for cod in ICES divisions VII excluding VII a, VIII, IX, X ; Cecaf 34.1.1 (EC zone) by vessels flying the flag of the United Kingdom or registered in the United Kingdom as from 23 November 1986 ; Whereas Ireland has transferred on 28 November 1986 to the United Kingdom 200 tonnes of cod in ICES divisions VII excluding VII a, VIII , IX, X ; Cecaf 34.1.1 (EC zone) ; whereas fishing for cod in ICES divisions VII excluding Article 1 Commission Regulation (EEC) No 3583/86 is hereby revoked. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 29 . 7 . 1982, p. 1 . (2) OJ No L 361 , 31 . 12. 1985, p . 42 . (3) OJ No L 332, 26. 11 . 1986, p. 6.